Case 19-13401-elf      Doc 10     Filed 06/11/19 Entered 06/11/19 15:02:25        Desc Main
                                   Document Page 1 of 1


                              U.S. BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 IN RE:                                             Chapter 13
                 Patrick William Kelly
                 Stephanie Lynn Kelly               Bankruptcy Case No.: 19-13401ELF




                                          ORDER


           AND NOW, this      11th
                           ____
                                                 June
                                         day of ____  __ , 2019, upon




 consideration of the within Motion to Extend Time to File Required Documents, it is


 hereby:


           ORDERED that the Motion that is GRANTED, and it is


           FURTHER ORDERED that Debtor shall file all required documents with the

                                June 28, 2019
 Court on or before   --------'-                           '




                                     ______________________________________
                                      ERIC L. FRANK
                                      U.S. BANKRUPTCY JUDGE
